Case: 17-20227    Document: 00514378150   Page: 1   Date Filed: 03/08/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                United States Court of Appeals

                               No. 17-20227
                                                                         Fifth Circuit

                                                                       FILED
                             Summary Calendar                      March 8, 2018
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk


                                         Plaintiff-Appellee

v.

JOEL FABRICIO LOPEZ,

                                         Defendant-Appellant


Cons. w/No. 17-20237


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

JOEL FABRICIO LOPEZ, also known as Loco,

                                         Defendant-Appellant



                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:16-CR-558-1
                          USDC No. 4:10-CR-839-5
     Case: 17-20227      Document: 00514378150         Page: 2    Date Filed: 03/08/2018


                                     No. 17-20227
                                   c/w No. 17-20237

Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       In this consolidated appeal, Joel Fabricio Lopez challenges the sentences
imposed for his conviction for illegal reentry into the United States and the
revocation of his supervised release.            He asserts that the district court
committed reversible plain error by sentencing him in those cases without
ordering a presentence report (PSR).
       To the extent Lopez contends that Federal Rule of Criminal Procedure
32(c)(1)(A) required the preparation of a new or additional PSR in his
revocation case, he has not demonstrated clear or obvious error. See Puckett v.
United States, 556 U.S. 129, 135 (2009); United States v. Pelensky, 129 F.3d 63,
68-69 & n.10 (2d Cir. 1997). Neither has Lopez shown that the absence of a
PSR for his new illegal-reentry case affected his substantial rights with respect
to that case or his revocation case. The information in the record was sufficient
to allow the district court to meaningfully consider the relevant sentencing
factors, and Lopez has not shown that the guidelines ranges recognized by the
district court for those cases were erroneous.                    See FED. R. CRIM.
P. 32(c)(1)(A)(ii). We decline to exercise our discretion in both cases under the
fourth prong of plain error review. See Puckett, 556 U.S. at 135.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2